For Immediate Release Contact: Ms. Krista Arkfeld Director of Corporate Communications karkfeld@supertelinc.com Supertel Hospitality Reports 2014 Second Quarter Results NORFOLK, NE., August 14, 2014 – Supertel Hospitality, Inc. (NASDAQ: SPPR), a real estate investment trust (REIT), today announced its results for the second quarter ended June 30, 2014. 2014 Second Quarter Key Events · Revenues from continuing operations of $16.1 million increased 8.6 percent over the same 2013 period. · Improved revenue per available room (RevPAR) 8.7 percent to $45.39 for the same-store, continuing operations hotels. · Sold five hotels in the second quarter and one hotel following the close of the quarter. · Improved Adjusted EBITDA to $5.1 million, an increase of 16.0 percent over the same 2013 period. · Increased Adjusted FFO (AFFO) to $2.0 million, an increase of 131.4 percent over the same 2013 period. Second Quarter Operating and Financial Results Second quarter 2014 revenues from continuing operations rose 8.6 percent to $16.1 million compared to the same year-ago period. The increase was due in part to improved results at the four hotels rebranded in 2013, improvement in the Washington D.C. market, increased construction business in the Midwest, along with aggressive rate and sales strategies implemented to capitalize on improving economic conditions. Supertel had a 2014 second quarter net loss attributable to common shareholders of $(11.3) million, or $(3.44) per basic and diluted share, compared to net earnings of $1.5 million or $0.53 per basic share and $(0.01) per diluted share for the same 2013 period. The loss was due to the change in valuation of the derivative liabilities for the quarter. The fair value of the derivative liabilities increased by an aggregate of $11.7 million and decreased by an aggregate of $2.1 million during the second quarter of 2014 and 2013, respectively. The change in fair value is due primarily to a change in the conversion price of the Series C Preferred Stock and exercise price of the related warrants following the completion of the company’s 2014 second quarter subscription rights offering. Funds from operations (FFO) was $(9.6) million for the 2014 second quarter, compared to $3.0 million in the same 2013 period.Adjusted funds from operations (AFFO), which is FFO adjusted to exclude gains and losses on derivative liabilities, acquisition and termination expense, and terminated equity transactions expense, in the 2014 second quarter was $2.0 million, compared to $0.9 million in the same 2013 period. Earnings before interest, taxes, depreciation and amortization (EBITDA) were $(7.4) million for the 2014 second quarter, compared to $6.1 million in the same year-ago period.Adjusted EBITDA, which is EBITDA before noncontrolling interest, net gain/loss on disposition of assets, impairment, preferred stock dividends, unrealized gain/loss on derivatives, acquisition and termination expense and terminated equity transactions expense, was $5.1 million, compared to $4.4 million for the 2013 second quarter. In the second quarter 2014, the 47-hotel same store portfolio reported an increase in revenue per available room (RevPAR) of 8.7 percent to $45.39, led by a 7.7 percent improvement in occupancy to 69.9 percent, and a 0.9 percent increase in ADR to $64.92, compared to the 2013 second quarter. “I am pleased with the improvements we saw in the second quarter,” said Jeffrey Dougan, Supertel’s Chief Operating Officer.“It is clear that our work to properly position each hotel within its submarket is starting to pay off.” Disposition Program In the 2014 second quarter the company sold five hotels with an aggregate of 378 rooms and combined gross proceeds of $9.2 million. The proceeds were used to reduce debt. The five sold hotels include: · 65-room Baymont Inn and Suites in Brooks, Kentucky sold April 24, 2014 for $1.7 million · 101-room Super 8 in Omaha, West Dodge, Nebraska sold May 6, 2014 for $1.6 million · 108-room Super 8 in Boise, Idaho sold June 4, 2014 for $2.8 million · 40-room Super 8 in Clarinda, Iowa sold June 11, 2014 for $1.7 million · 64-room Super 8 in Norfolk, Nebraska sold June 23, 2014 for $1.4 million Following the close of the 2014 second quarter, the company sold the 172-room Savannah Suites in Jonesboro, Georgia on July 15, 2014 for $1.4 million. As of June 30, 2014, the company is marketing 16 hotels for sale and expects to generate approximately $23.7 million in gross proceeds to be used primarily to pay off the underlying loans and provide capital to reinvest in existing core properties. Subsequent Events On August 1, 2014, Supertel’s revolving credit facility with Great Western Bank was extended to June 30, 2015. Additionally, the interest rate was reduced from 4.95 percent to 4.5 percent. Capital Reinvestment The company invested $0.9 million in capital improvements throughout the portfolio in the 2014 second quarter to upgrade its properties and maintain brand standards, bringing the year to date investment to $1.3 million. Notable capital improvements included renovations at the former Captain’s Table restaurant located at the Solomons (Beacon Marina), Maryland Comfort Inn; computer upgrades at all hotels to ensure PCI compliance; and an exterior update at the Burlington, Iowa Super 8. Balance Sheet As of June 30, 2014, Supertel had $81.7 million in outstanding debt on its continuing operations hotels with an average term of 2.3 years and weighted average annual interest rate of 6.4 percent. Dividends The company did not declare a dividend on common stock in the 2014 second quarter. The company’s board of directors elected to suspend the payment of monthly dividends commencing December 31, 2013 on the outstanding shares of its 8.00% Series A Cumulative Convertible Preferred Stock (NASDAQ: SPPRP), quarterly dividends on the outstanding shares of its 10.00% Series B Preferred Cumulative Stock (NASDAQ: SPPRO), and the quarterly dividends on the outstanding shares of its 6.25% Series C Cumulative Convertible Preferred Stock to preserve capital and improve liquidity.The board of directors will continue to monitor the dividend policy. Outlook 2014 “The company generated meaningful progress in its operational and financial pursuits in the second quarter. RevPar increased significantly over our same quarter results in 2013, sales of non-core assets continued as called for in our business plan, and Supertel’s debt burden is now more consistent with the industry,” said Kelly Walters, Supertel’s President and Chief Executive Officer. “Looking forward, the company must grow its asset base to compete effectively for capital in the public markets. Buoyed by the improving balance sheet, the Board of Directors is actively engaged with our financial advisors to chart a path toward restoring our access to equity capital.Patience remains essential as we continue our transformation to premium branded, select service hotels where economies of scale work in our favor.” About Supertel Hospitality, Inc. Supertel Hospitality, Inc. (NASDAQ: SPPR) is a self-administered real estate investment trust that specializes in the ownership of select-service hotels. The company currently owns 62 hotels comprising 5,459 rooms in 20 states. Supertel’s hotels are franchised by a number of the industry’s most well-regarded brand families including Hilton, Choice and Wyndham. For more information or to make a hotel reservation, visit www.supertelinc.com. Forward Looking Statement Certain matters within this press release are discussed using forward-looking language as specified in the Private Securities Litigation Reform Act of 1995, and, as such, may involve known and unknown risks, uncertainties and other factors that may cause the actual results or performance to differ from those projected in the forward-looking statement. These risks are discussed in the Company’s filings with the Securities and Exchange Commission. SELECTED FINANCIAL DATA: Supertel Hospitality, Inc. Balance Sheet As of June 30, 2014 and December 31, 2013 (Dollars in thousands, except share and per share data) As of June 30, December 31, (unaudited) ASSETS Investments in hotel properties $ $ Less accumulated depreciation Cash and cash equivalents 45 Accounts receivable, net of allowance for doubtful accounts of $17 and $20 Prepaid expenses and other assets Deferred financing costs, net Investment in hotel properties, held for sale, net $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable, accrued expenses and other liabilities $ $ Derivative liabilities, at fair value Debt related to hotel properties held for sale Long-term debt Redeemable preferred stock 10% Series B, 800,000 shares authorized; $.01 par value, 332,500 shares outstanding, liquidation preference of $8,312 EQUITY Shareholders' equity Preferred stock,40,000,000 shares authorized; 8% Series A, 2,500,000 shares authorized, $.01 par value, 803,270 shares outstanding, liquidation preference of $8,033 8 8 6.25% Series C, 3,000,000 shares authorized, $.01 par value, 3,000,000 shares outstanding, liquidation preference of $30,000 30 30 Common stock, $.01 par value, 200,000,000 shares authorized; 4,684,266 and 2,897,539 shares outstanding 47 29 Additional paid-in capital Distributions in excess of retained earnings Total shareholders' equity Noncontrolling interest Noncontrolling interest in consolidated partnership, redemption value $22 and $87 97 Total equity COMMITMENTS AND CONTINGENCIES $ $ Supertel Hospitality, Inc. Statement of Operations For three and six months ended June 30, 2014 and 2013, respectively (Dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, REVENUES Room rentals and other hotel services $ EXPENSES Hotel and property operations Depreciation and amortization General and administrative Acquisition and termination expense 0 28 0 49 Terminated equity transactions 0 65 0 EARNINGS BEFORE NET LOSS ON DISPOSITIONS OF ASSETS, OTHER INCOME, INTEREST EXPENSE AND INCOME TAXES Net loss on dispositions of assets Other income (loss) Interest expense Loss on debt extinguishment Impairment 0 EARNINGS (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Income tax expense 0 0 0 0 EARNINGS (LOSS) FROM CONTINUING OPERATIONS Gain (loss) from discontinued operations, net of tax NET EARNINGS (LOSS) Loss (earnings) attributable to noncontrolling interest 15 16 3 NET EARNINGS (LOSS) ATTRIBUTABLE TO CONTROLLING INTERESTS Preferred stock dividends declared and undeclared NET EARNINGS (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS $ NET EARNINGS (LOSS) PER COMMON SHARE - BASIC AND DILUTED EPS from continuing operations - Basic $ EPS from discontinued operations - Basic $ EPS Basic $ EPS Diluted $ Reconciliation of Non-GAAP Financial Measures (Unaudited - In thousands, except per share data) Three months ended June 30, Six months ended June 30, Weighted average shares outstanding for: calculation of earnings per share - basic calculation of earnings per share - diluted Weighted average shares outstanding for: calculation of FFO per share - basic calculation of FFO per share - diluted Reconciliation of Weighted average number of shares for EPS basic to FFO per share diluted: EPS basic shares Restricted Stock - - - 2 Series C Preferred Stock - - - Warrants - FFO per share diluted shares Reconciliation of net loss to FFO Net loss attributable to common shareholders Depreciation and amortization Net (gain) loss on disposition of assets Impairment FFO Unrealized (gain) loss on derivatives Gain on debt conversion - - Acquisition and termination expense - 28 - 49 Terminated equity transactions - 65 - Adjusted FFO FFO per share - basic Adjusted FFO per share - basic FFO per share - diluted Adjusted FFO per share - diluted FFO and Adjusted FFO (“AFFO”) are non-GAAP financial measures.We consider FFO and AFFO to be market accepted measures of an equity REIT's operating performance, which are necessary, along with net earnings (loss), for an understanding of our operating results.FFO, as defined under the National Association of Real Estate Investment Trusts (NAREIT) standards, consists of net income computed in accordance with GAAP, excluding gains (or losses) from sales of real estate assets, plus depreciation, amortization and impairment of real estate assets. We believe our method of calculating FFO complies with the NAREIT definition.AFFO is FFO adjusted to exclude gains or losses on derivative liabilities and gain on debt conversion, which are non-cash charges against income and which do not represent results from our core operations. AFFO also adds back acquisition costs and equity offering expense. FFO and AFFO do not represent amounts available for management’s discretionary use because of needed capital replacement or expansion, debt service obligations, or other commitments and uncertainties.FFO and AFFO should not be considered as alternatives to net income (loss) (computed in accordance with GAAP) as an indicator of our liquidity, nor are they indicative of funds available to fund our cash needs, including our ability to pay dividends or make distributions.All REITs do not calculate FFO and AFFO in the same manner; therefore, our calculation may not be the same as the calculation of FFO and AFFO for similar REITs. Diluted FFO per share and diluted Adjusted FFO per share are computed after adjusting the numerator and denominator of the basic computation for the effects of any dilutive potential common shares outstanding during the period. The Company’s outstanding stock options and certain warrants to purchase common stock would be antidilutive and are not included in the dilution computation. We use FFO and AFFO as performance measures to facilitate a periodic evaluation of our operating results relative to those of our peers.We consider FFO and AFFO to be useful additional measures of performance for an equity REIT because it facilitates an understanding of the operating performance of our properties without giving effect to real estate depreciation and amortization, which assume that the value of real estate assets diminishes predictably over time.Since real estate values have historically risen or fallen with market conditions, we believe that FFO and AFFO provide a meaningful indication of our performance. EBITDA and Adjusted EBITDA (Unaudited - In thousands) Three months ended June 30, Six months ended June 30, RECONCILIATION OF NET EARNINGS (LOSS) TO ADJUSTED EBITDA Net earnings (loss) attributable to common shareholders $ Interest expense, including discontinued operations Loss on debt extinguishment 94 Income tax expense (benefit), including discontinued operations 0 0 0 0 Depreciation and amortization, including discontinued operations EBITDA Noncontrolling interest 4 Net gain on disposition of assets Impairment Preferred stock dividends declared and undeclared Unrealized (gain) loss on derivatives Gain on debt conversion 0 0 Acquisition and termination expense 0 28 0 49 Terminated equity transactions 0 65 0 ADJUSTED EBITDA $ EBITDA and Adjusted EBITDA are financial measures that are not calculated in accordance with accounting principles generally accepted in the United States of America (“GAAP”). We calculate EBITDA and Adjusted EBITDA by adding back to net earnings (loss) available to common shareholders certain non-operating expenses and non-cash charges which are based on historical cost accounting and we believe may be of limited significance in evaluating current performance. We believe these adjustments can help eliminate the accounting effects of depreciation and amortization and financing decisions and facilitate comparisons of core operating profitability between periods, even though EBITDA and Adjusted EBITDA also do not represent an amount that accrues directly to common shareholders. In calculating Adjusted EBITDA, we add back noncontrolling interest, net (gain) loss on disposition of assets, preferred stock dividends, acquisition expenses and equity offering expense which are cash charges. We also add back impairment, gain on debt conversion and unrealized gain or loss on derivatives, which are non-cash charges. EBITDA and Adjusted EBITDA do not represent cash generated from operating activities determined by GAAP and should not be considered as alternatives to net income, cash flow from operations or any other operating performance measure prescribed by GAAP. EBITDA and Adjusted EBITDA are not measures of our liquidity, nor are they indicative of funds available to fund our cash needs, including our ability to make cash distributions. Neither do the measurements reflect cash expenditures for long-term assets and other items that have been and will be incurred. EBITDA and Adjusted EBITDA may include funds that may not be available for management’s discretionary use due to functional requirements to conserve funds for capital expenditures, property acquisitions, and other commitments and uncertainties. To compensate for this, management considers the impact of these excluded items to the extent they are material to operating decisions or the evaluation of our operating performance. EBITDA and Adjusted EBITDA, as presented, may not be comparable to similarly titled measures of other companies. Property Operating Income (POI) – Continuing and Discontinued Operations This presentation includes non-GAAP financial measures, and should not be considered as an alternative to loss from continuing operations or loss from discontinued operations, net of tax.The company believes that the presentation of hotel property operating income (POI) is helpful to investors, and represents a more useful description of its core operations, as it better communicates the comparability of its hotels’ operating results. Same store results for the quarter are for 47 hotels in continuing operations. Unaudited-in thousands except statistical data: Three months ended June 30, Six months ended June 30, Total Same Store Hotels: Revenue per available room (RevPAR): $ Average daily room rate (ADR): $ Occupancy percentage: % Revenue from room rentals and other hotel services consists of: Room rental revenue $ Telephone revenue 3 3 5 5 Other hotel service revenues Total revenue from room rentals and other hotel services $ Hotel and property operations expense Total hotel and property operations expense $ Property Operating Income ("POI") Total property operating income $ POI as a percentage of revenue from room rentals and other hotel services Total POI as a percentage of revenue % Discontinued Operations Room rentals and other hotel services Total room rental and other hotel services $ Hotel and property operations expense Total hotel and property operations expense $ Property Operating Income ("POI") Total property operating income $ POI as a percentage of revenue from room rentals and other hotel services Total POI as a percentage of revenue % (Unaudited - In thousands, except statistical data) POI from continuing operations is reconciled to net loss as follows: Three months ended June 30, Six months ended June 30, RECONCILIATION OF NET LOSS FROM CONTINUING OPERATIONS TO POI FROM CONTINUING OPERATIONS Net earnings (loss) from continuing operations $ Depreciation and amortization Net loss on disposition of assets 1 8 27 37 Other (income) expense Interest expense Loss on debt extinguishment 94 General and administrative expense Acquisition and termination expense 0 28 0 49 Equity offering expense 0 65 0 Impairment expense 0 7 7 POI - continuing operations $ POI from discontinued operations is reconciled to loss from discontinued operations, net of tax, as follows: Three months ended June 30, Six months ended June 30, Gain (loss) from discontinued operations $ Depreciation and amortization from discontinued operations 38 Net gain on disposition of assets from discontinued operations Interest expense from discontinued operations Loss on debt extinguishment 0 0 Impairment losses from discontinued operations POI - discontinued operations $ Three months ended June 30, Six months ended June 30, POIcontinuing operations POIdiscontinued operations Total - POI $ Total POI as a percentage of revenues % The comparisons of same store operations are for 47 hotels in continuing operations as of April 1, 2013 for the three months ended June 30, 2014 and exclude 16 properties held for sale. Supertel Hospitality, Inc. Operating Statistics by Region For three and six months ended June 30, 2014 and 2013, respectively (Unaudited - except per share data) Three months ended June 30, 2014 Three months ended June 30, 2013 Room Room Region Count RevPAR Occupancy ADR Count RevPAR Occupancy ADR Mountain $ % $ $ % $ West North Central % % East North Central % % Middle Atlantic % % South Atlantic % % East South Central % % West South Central % % Total Same Store $ % $ $ % $ Total Continuing Operations $ % $ $ % $ States included in the Regions Mountain Montana West North Central Iowa, Kansas, Missouri, Nebraska and South Dakota East North Central Indiana and Wisconsin Middle Atlantic Pennsylvania South Atlantic Florida, Maryland, North Carolina, Virginia and West Virginia East South Central Kentucky and Tennessee West South Central Louisiana Three months ended June 30, 2014 Three months ended June 30, 2013 Room Room Brand Count RevPAR Occupancy ADR Count RevPAR Occupancy ADR Select Service Upscale Hilton Garden Inn $ % $ $ % $ Total Upscale $ % $ $ % $ Upper Midscale Comfort Inn / Suites % % Other Upper Midscale 59 % 59 % Total Upper Midscale $ % $ $ % $ Midscale Sleep Inn 90 % 90 % Quality Inn % % Total Midscale $ % $ $ % $ Economy Days Inn % % Super 8 % % Other Economy(1) % % Total Economy $ % $ $ % $ Total Same Store $ % $ $ % $ Total Continuing Operations $ % $ $ % $ 1 Includes Rodeway Inn and Independent Brands The comparisons of same store operations are for 47 hotels in continuing operations as of January 1, 2013 for the six months ended June 30, 2014 and exclude 16 properties held for sale. Six months ended June 30, 2014 Six months ended June 30, 2013 Room Room Region Count RevPAR Occupancy ADR Count RevPAR Occupancy ADR Mountain $ % $ $ % $ West North Central % % East North Central % % Middle Atlantic % % South Atlantic % % East South Central % % West South Central % % Total Same Store $ % $ $ % $ Total Continuing Operations $ % $ $ % $ States included in the Regions Mountain Idaho and Montana West North Central Iowa, Kansas, Missouri and Nebraska East North Central Indiana and Wisconsin Middle Atlantic Pennsylvania South Atlantic Florida, Maryland, North Carolina, Virginia and West Virginia East South Central Kentucky and Tennessee West South Central Louisiana Six months ended June 30, 2014 Six months ended June 30, 2013 Room Room Brand Count RevPAR Occupancy ADR Count RevPAR Occupancy ADR Select Service Upscale Hilton Garden Inn $ % $ $ % $ Total Upscale $ % $ $ % $ Upper Midscale Comfort Inn / Suites $ % $ $ % $ Clarion 59 % 59 % Total Upper Midscale $ % $ $ % $ Midscale Sleep Inn 90 % 90 % Quality Inn % % Total Midscale $ % $ $ % $ Economy Days Inn % % Super 8 % % Other Economy(1) % % Total Economy $ % $ $ % $ Total Same Store $ % $ $ % $ Total Continuing Operations $ % $ $ % $ 1Includes Rodeway Inn and Independent Brands
